Citation Nr: 1811112	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  13-05 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service-connection for a low back disability to include a lumbosacral strain, chronic low back pain with osteoarthritis and L4-5 spinal stenosis.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1979 to December 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran presented sworn testimony at a hearing before the undersigned in April 2017.  


FINDING OF FACT

The Veteran's low back disability to include a lumbosacral strain, chronic low back pain with osteoarthritis and L4-5 spinal stenosis had its onset during the Veteran's service.  


CONCLUSION OF LAW

The criteria for service connection for a low back disability to include a lumbosacral strain, chronic low back pain with osteoarthritis and L4-5 spinal stenosis have been met.  38 U.S.C.A. §§ 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that service-connection for a low back disability is warranted as the evidence shows that this disability had its onset in service and has been recurrent since then.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).  In this case the Veteran's medical records show he has been diagnosed with a low back disability characterized as a chronic low back strain, a lumbosacral strain, and chronic low back pain with osteoarthritis and L4-5 spinal stenosis.  At his hearing the Veteran testified that he began experiencing his back symptoms in service and that they have been recurrent since then.  See Hr'g Tr. at 5.  The Veteran is competent to report regarding the symptoms he experienced during and post service and the Board finds his testimony credible.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran has also submitted statements from a fellow service member as well as friends who report seeing the Veteran struggling with these symptoms in-service and since his discharge, corroborating his account.  Because the evidence shows that the Veteran's low back disability had its onset in service, service connection is warranted.  See Flynn v. Brown, 6 Vet. App. 500, 503 (1994).


ORDER

Service connection for a low back disability to include a lumbosacral strain, chronic low back pain with osteoarthritis and L4-5 spinal stenosis is warranted. 




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


